Citation Nr: 1712574	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-48 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee tendonitis with limitation of motion.  

2.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee tendonitis with instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2012, the Veteran testified via video conference before a Veterans Law Judge (VLJ) who is no longer available.  In March 2016, the Board sent the Veteran a letter advising him that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal and requested that he indicate whether he wished to have another hearing.  The Veteran did not respond to the letter.  As a result, the Board finds all due process has been afforded the Veteran with respect to his right to a hearing.  

In July 2016, the Board remanded the issues on appeal for additional evidentiary development.  The appeal has been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  There is also a second paperless claims processing system, Virtual VA that contains the transcript of the November 2012 video conference hearing, as well as VA treatment records dated from June 2007 to September 2014, all of which have been considered by the AOJ and the Board.  

For reasons explained below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The Veteran is seeking an increased rating for his service-connected right knee disabilities.  

The July 2016 Board remand directed the AOJ to, inter alia, schedule the Veteran for a VA examination to assess the severity of his service-connected right knee disabilities.  In order to comply with the holdings in Mitchell v. Shinseki, 25 Vet. App. 32 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board specifically requested that the examiner identify the point during range of motion testing that motion is limited by pain.  

The Veteran was afforded a VA examination in August 2016 during which the examiner noted the Veteran experienced pain while demonstrating flexion and extension of the right knee; however, the examiner did not identify the point at which his motion was limited by pain, as requested.  Moreover, while the examiner stated that the Veteran's painful motion did not contribute to functional loss, he later stated that the Veteran was unable to perform repetitive use testing because he was unable to tolerate pain after two attempts, which suggests that his pain, in fact, results in functional loss manifested by inability to perform repetitive movement with his right knee.  

Because the August 2016 VA examiner did not identify the point during range of motion testing that motion is limited by pain and provided conflicting information regarding the functional impairment caused thereby, the examination is deemed inadequate, thereby necessitating another remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition to the foregoing, the Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  In order for an examination report to be adequate, it must include testing on active motion, passive motion, weight-bearing, and non-weight bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.

As an initial matter, the Board notes that the Veteran's left knee is manifested by osteoarthritis and, thus, damaged.  See August 2008 left knee MRI.  As a result, range of motion measurements for the left knee joint is not necessary.

Review of the record reveals that none of the examinations conducted in conjunction with the issue on appeal, including in November 2007, November 2014, and August 2016, nor the VA treatment records dated from 2007 to 2017, contain all of the required testing identified in Correia.  In this regard, while the November 2007 VA examination included passive range of motion testing for the right knee, the examiner did not conduct testing in weight or nonweight-bearing situations.  Likewise, the April 2012, November 2014, and August 2016 VA examinations did not include testing of the right knee in passive motion or in nonweight-bearing situations.  

As a result, none of the VA knee examinations of record fully satisfy the requirements of Correia.  

Therefore, the Board will remand the claim for a new VA examination.  

While the appeal is in remand status, the AOJ should also obtain any outstanding medical evidence that may be relevant to the claim on appeal, including any private treatment records identified by the Veteran and relevant VA treatment records dated from March 2017 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran identify any outstanding private health care providers who have treated his right knee disability since October 2007 and, after obtaining any necessary authorization from the Veteran, all outstanding records should be obtained and associated with the file. 

Obtain the Veteran's VA treatment records dated from March 2017 to the present. 

All attempts to secure these records, and any response received, should be documented in the claims file, following the procedures set forth in 38 C.F.R. § 3.159.

2. After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA knee examination to assess the current severity and manifestations of his service-connected right knee disability.  

Any indicated evaluations, studies, and tests should be conducted and evaluations should be performed.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right knee.  

The examiner should also provide a retrospective opinion on the right knee range of motion (flexion and extension) in active motion, passive motion, weight-bearing, and nonweight-bearing since October 2007, if possible.  

The examiner should also indicate whether and at what point such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion and extension), to include a discussion of whether his pain is ameliorated by his medication regimen.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also address (1) whether there is additional functional loss during flare-ups and after repetitive use as a result of pain and (2) at what point during range of motion the pain results in functional loss during flare-ups and after repetitive motion; or explain why such a calculation is not feasible.  

The examiner should also identify the functional impairment caused by the Veteran's right knee disability, including the impact the Veteran's service-connected right knee disability has on his daily activities and employment. 

All opinions expressed should be accompanied by supporting rationale.

3. After completing the above and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




